Title: G. C____k to James Madison, 10 July 1830
From: C——k, G.
To: Madison, James


                        
                            
                                Sir—
                            
                            
                                
                                    Frederick County Va.
                                
                                10 July 1830.
                            
                        
                         
                        It may be singular and perhaps reprehensible, for a lad to obtrude himself upon the attention of a man, to
                            whom he is connected, neither by the ties of personal friendship, nor the familiarity of acquaintance;— particularly, when
                            the one is a boy sprung up in the recess of the country in perfect obscurity, while the other is advanced far before him– even to the van of our country’s glory.
                        Nevertheless, in this relation I now address myself to you; and when my apology is heard, I trust no
                            unfavorable prepossession will remain.
                        Scarcely eighteen years of age, it is my delight to contemplate and admire the distinguished characters, who
                            have blessed, and continue to bless, this happy land. From that Comet, which first alighted the alter of Liberty in
                            America, through the splendid galaxy which adorns our political horison, my mind dwells, with enthusiasm, upon every
                            patriot star & burns with emulation at the thought of their example.
                        In this glorious list, let me say, sir, your character has elicited a large portion of my respect &
                            admiration. Beside that religious devotion to country sustained by the most efficient talents, which has characterized
                            your political life; that profound & discriminating intellect, that chaste & acute judgment, added to the
                            most classic taste, are the qualities which occupy my greatest respect, & demand the veneration of every
                            young man.
                        Considering you as a man possessed of all the lights of philosophy, all the qualities of the accomplished
                            scholar, and the benevolence insiparable from these qualities; and acknowledging myself to be a youth inspired by an
                            emulation that cannot rest this side of the excellence in literature to which yourself have attained; let me say that the
                            object of this communication is to ask your attention on this subject. I fear at the same time, it were too much to ask,
                            but if I felt perfectly confident of your approbation, I would ask the advantage of a correspondence with you, and beg
                            that you would occasionally devote a moment of your leisure to writing me a lecture on the subject, which, by this time,
                            you may have perceived, I consider so essential and inestimable. The favor would greatly subserve my objects, and never be
                            forgotten by an emulous youth
                        
                            
                                G. C_____k
                            
                        
                    N.B. If this deserve a reply, let it be forwarded to Nineveh Frederick cty Va.